Citation Nr: 0629682	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The letter of notice and assistance sent to the veteran in 
July 2001 did not comply with the specific notice 
requirements for a claim for PTSD based on personal assault.  
As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  See Patton v. West, 12 Vet. App. 272, 
277 (1999).   Notice that complies with these requirements 
and with Manual M21-1, Part III, § 5.14(d) is necessary. 

In May 2000, the veteran described several stressor events 
including the burning of a cross in front of his barracks 
window on an unspecified date at Westover Air Force Base, 
Chicopee, Massachusetts.  In August 2001, the veteran also 
identified three racially motivated incidents of physical 
assault that occurred on the Base in October 1971, January 
1972, and June 1972.  The RO requested confirmation of these 
incidents from the United States Army Center for Research of 
Unit Records in October 2000 and September 2001 citing the 
veteran's unit as the tenant Air Force Regional Hospital to 
which he was assigned.  However, the Center responded that 
incidents of personal confrontation, unless reported and 
documented, are not normally found in unit records and were 
therefore not researchable.  In his October 2002 hearing, the 
veteran stated that he reported only the January 1972 gang 
assault.  However, the cross burning may have been reported 
by others, and the incident in June 1972 involved a large 
number of airmen in what the veteran termed a "near riot" 
and included response by the base security force.  The 
records of these incidents (and perhaps other racially 
motivated incidents) may not be associated with the veteran 
by name or his hospital unit, but may be held by the Air 
Force Base Commander or Base security element.

In August 2002, the veteran signed a privacy authorization 
and requested that his congressman assist in obtaining 
reports from the Westover Air Force Base equal opportunity 
office.  In addition, in his October 2002 RO hearing, the 
veteran stated that he discussed the incidents and the base 
racial situation with a named "EEOC" officer.  He stated 
that this officer documented his reports.  He also stated 
that Air Force Office of Special Investigations agents were 
involved in the investigation of incidents at the base.

Requests for information to confirm the occurrence of the 
reported racial incidents should be made to the Westover Air 
Reserve Base Commander, the Air Force Office of Special 
Investigations, and the appropriate Department of the Air 
Force office that administers equal opportunity programs, and 
should include a request for reports filed by the equal 
opportunity officer.  The incidents include a barracks cross 
burning, the January 1972 gang beating, and the June 1972 
group confrontation involving security police. 

The record shows conflicting medical diagnoses of the 
veteran's psychiatric condition.  In a December 1999 
discharge summary note, the chief of a VA unit in charge of a 
substance abuse treatment program diagnosed the veteran with 
PTSD referring to racial incidents in service.  However, in 
February 2000, a VA examiner conducting a PTSD treatment 
intake evaluation found the veteran's reports of events in 
service to be delusional.  These reports included events that 
the veteran did not later cite as stressors in August 2001.  
The examiner diagnosed a possible delusional disorder and 
stated that the veteran did not have PTSD.  In May 2001, a VA 
addiction therapist noted that the veteran reported no 
psychological or emotional problems.  In June 2001, A VA 
psychologist noted his review of the entire file to date, 
diagnosed a personality disorder, and stated that the veteran 
did not meet any of the criteria for PTSD.  However, in June 
2001, the chief of the substance abuse program continued to 
diagnose PTSD. 

In two August 2001 letters, a VA social worker and the same 
VA addiction therapist both stated that the veteran was 
receiving on-going treatment for PTSD.  Neither discussed the 
stressors associated with the disorder.  In July 2002, a VA 
psychology technician noted in a PTSD intake report that the 
veteran did not meet the requirements for combat-related PTSD 
but did meet the requirements for a personal-assault related 
PTSD.  He was not a physician and did not note his review of 
the file.  However, he did discuss the personal assault 
stressors submitted by the veteran in August 2001.  Finally, 
in an October 2002 letter, the veteran's VA case manager 
stated that he was receiving on-going treatment for substance 
abuse and mental health issues related to his combat 
experiences.  

In view of the history of treatment for both substance abuse 
and mental disorders with various diagnoses and possible 
stressors, recent records of treatment and a comprehensive 
examination are needed to clarify his current diagnosis.  In 
addition, a medical opinion is needed to assess the 
contribution of post-service legal, employment, and domestic 
stressors mentioned in treatment records as well as any 
verified in-service stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice in accordance 
with 38 C.F.R. § 3.304(f)(3) (2005) and 
Manual M21-1, Part III, § 5.14(d). 

2.  Request records of any racial 
incidents that occurred on Westover Air 
Force Base, Chicopee, Massachusetts, from 
October 1971 to September 1972 from the 
following agencies:  (a) Commander, 
Westover Air Reserve Base; (b) U.S. Air 
Force Office of Special Investigations; 
and (c) the appropriate office in the 
Department of the Air Force responsible 
for equal opportunity programs and 
investigations.  A negative reply should 
be requested in the event that records 
are not available.  Document in the 
claims folder all attempts to obtain 
these records and associate any records 
obtained with the claims file. 

3.  Request that the veteran identify all 
VA or private medical providers who have 
treated him for PTSD or any other mental 
disorder since October 2002.  Then, 
obtain these records of treatment and 
associate them with the claims file.

4.  Then, schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file and request 
that he note his review.  Request that 
the examiner provide a diagnosis of the 
veteran's current mental condition.  If 
there is a diagnosis of PTSD caused by 
inservice personal assault, the examiner 
should discuss which stressor events 
support the diagnosis and the 
contribution, if any, of post-service 
legal, employment, or domestic issues to 
the veteran's condition.  If a diagnosis 
of PTSD is not warranted, the examiner 
should state which element(s) of a DSM-IV 
diagnosis of PTSD are not met.

5.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


